Citation Nr: 0502973	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for scars, status post 
motor vehicle accident. 

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the right elbow, status post ulnar 
nerve transposition and contracture release.

5.  Entitlement to a rating in excess of 10 percent for 
sensory impairment of the right ulnar nerve.

6.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee.

7.  Entitlement to a compensable rating for Lyme disease.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985 and October 1985 to January 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 2004, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing has been associated with the 
claims folders.


REMAND

The record contains a November 2004 VA outpatient treatment 
record indicating that the veteran complained of 
fasciculations.  It was also noted that the veteran had been 
scheduled for an electromyograph (EMG); however, the results 
of the EMG testing are not of record.   As results of this 
neurological testing are potentially probative of the issues 
of higher ratings for the veteran's sensory impairment of the 
right ulnar nerve and Lyme disease, a Remand is necessary to 
obtain the test results. The procurement of such pertinent 
medical reports is required.  Where VA has knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

In addition to the foregoing, the Board notes that the 
veteran was afforded a VA general medical examination in 
April 2002.  However, for the reasons set forth below, the 
Board finds that this examination is not adequate for rating 
purposes and that further evidentiary development is 
necessary.  

With respect to the veteran's claim for service connection 
for scarring as the result of a motor vehicle accident, the 
Board notes that the veteran was treated in service for 
lacerations to his neck, chin, and forehead in June 1982.  
The lacerations to his neck and chin required sutures.  The 
April 2002 VA examination report indicates that the 
examination of the veteran's chin was difficult as the 
veteran had a beard.  During his recent hearing before the 
Board, he noted that he had shaved his beard off and that he 
had a 5-inch scar on his neck with all kinds of pockmarks.  
Recent VA medical evidence dated in June 2002 indicates that 
he had a 12 cm long scar on his neck with multiple 2cm scars 
as well as a 2cm scar on his lip and a 9cm scar on his 
forehead.  No opinion as to the etiology of these scars is 
provided.  On remand, the veteran should be afforded a VA 
scars examination to determine what residual scarring, if 
any, he has a result of his in-service motor vehicle 
accident.

With respect to the veteran's claim for service connection 
for a hiatal hernia, it is unclear from the report of the 
April 2002 examination if the veteran currently has a hiatal 
hernia or residuals thereof that are etiologically related to 
service.  Service medical records show treatment for various 
digestive conditions including a hiatal hernia, gastritis, 
and reflux with endoscopy and upper GI series revealing a 
hiatal hernia.  While the 2002 examination report notes that 
the veteran's hiatal hernia had resolved, another portion of 
the examination report appears to indicate that the veteran 
still had a hiatal hernia; however, it was currently 
asymptomatic.  It is noted that no current diagnostic studies 
are of record.  In light of the ambiguities in the current 
medical record, on remand the veteran should be afforded a VA 
examination to determine if he presently has a hernia, or 
residuals thereof, related to his in-service digestive 
complaints.

With respect to the veteran's claimed left ankle disability, 
the Board notes that the 2002 VA examination found that the 
veteran had mild tenderness to palpation along the left 
lateral aspect of the ankle.  While the examiner noted that 
the veteran had an in-service left ankle sprain in 1988 that 
resolved, the examiner recorded range of motion as follows:  
plantar flexion to 30 degrees and dorsiflexion to 15 degrees.  
For VA rating purposes, normal range of ankle plantar flexion 
is from 0 to 45 degrees and normal range of ankle 
dorsiflexion is from 0 to 20 degrees.  See 38 C.F.R. § 4.71a, 
Plate II (2004).  The examination report contains no 
explanation for the veteran's apparent limitation of motion 
and tenderness.  Accordingly, on Remand, the veteran should 
be afforded a VA examination to determine if he presently has 
a left ankle disability that is etiologically related to his 
in-service left ankle strains.  

With respect to the claims for higher disability evaluations 
for the veteran's right elbow disability, sensory impairment 
of the right ulnar nerve and right knee disabilities, the 
report of the April 2002 general medical examination is 
clearly inadequate for rating purposes because the examiner 
failed to address all pertinent disability factors, such as 
functional impairment due to pain and functional impairment 
on repeated use and during flare- ups.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

With respect to the claim for an initial compensable 
evaluation for Lyme disease, or residuals thereof, the Board 
notes that the April 2002 examination report indicates that 
the veteran had chronic myalgias and fasciculations.  
However, the severity of these symptoms is not addressed in 
the examination report.  Accordingly, the Board is of the 
opinion that a new VA examination would be probative in 
assessing the severity of any residuals of Lyme disease.  A 
November 2004 VA outpatient treatment record from the 
Connecticut Healthcare System indicates that the veteran had 
complained of fasciculations.  However, the severity of these 
symptoms was not addressed.  

In light of these circumstances, this case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his scars, 
hiatal hernia, left ankle disability, 
right elbow disabilities, right knee 
disability, and Lyme disease since April 
2002.  After securing the necessary 
release, the RO should obtain these 
records.

In particular, the RO should obtain a 
copy of the EMG reports referenced in the 
November 2004 outpatient treatment 
record.  

2.  The veteran should also be afforded a 
VA scars examination by a physician with 
appropriate expertise to determine 
whether he presently has any residual 
scarring of the head or neck as a result 
of his in-service motor vehicle accident.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner.

The examiner should be requested to 
identify and describe any scaring of the 
head and neck that is presently 
manifested.  For each scar that is 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that the scar is etiologically related to 
service to include the veteran's 1982 
motor vehicle accident.  

The rationale for all opinions expressed 
should be explained.
 
3.  The veteran should also be afforded a 
VA gastrointestinal examination by a 
physician with appropriate expertise to 
determine whether the veteran presently 
has a hiatal hernia or other digestive 
disability related to the hiatal hernia 
diagnosed during service.  The claims 
folders and a copy of this Remand must be 
made available to and reviewed by the 
examiner.

All indicated studies should be 
performed, and all findings should be 
reported in detail.  The examiner should 
be requested to identify and describe any 
digestive disorder, including a hiatal 
hernia, that is presently manifested.  
For each disability that is identified, 
the examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that the 
disability is etiologically related to 
service.  
 
The rationale for all opinions expressed 
should be explained. 

4.  The veteran should also be afforded a 
VA orthopedic examination by a physician 
with appropriate expertise to determine 
the etiology of any currently present 
left ankle disability.  The claims folder 
and a copy of this Remand must be made 
available to and reviewed by the 
examiner.

All necessary testing, to include X-rays, 
should be conducted.  

Based upon the examination results and a 
review of the claims folders, the 
examiner should be requested to provide 
an opinion with respect to each currently 
present disability of the left ankle as 
to whether it is at least as likely as 
not that the disorder had its onset 
during the veteran's active service, was 
manifested within one year of the 
veteran's discharge from service, or is 
etiologically related to service or a 
service-connected disability.  

The rationale for all opinions expressed 
must also be provided.

5.  The veteran should also be afforded a 
VA examination by a physician with the 
appropriate expertise to determine the 
current severity of the veteran's 
service-connected right elbow and ulnar 
nerve disabilities.  The claims folder 
and this remand must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

All symptomatology due to the service-
connected right elbow disability and 
sensory impairment of the right ulnar 
nerve should be described.  In reporting 
the results of range of motion testing, 
the examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiner should assess the 
degree of severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right elbow and ulnar 
nerve disabilities on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

6.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to the veteran's service-connected right 
knee disability.  The claims folder and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

The examiner should indicate whether the 
veteran's service-connected right knee 
disability is currently manifested by 
instability or subluxation.  If so, the 
examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work. The rationale for all 
opinions expressed should also be 
provided.

7.  The veteran should also be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
extent of any disability associated with 
residuals of Lyme disease.  The claims 
folder and a copy of this Remand should 
be made available to and reviewed by the 
examiner.  

The examiner should document the extent 
of any symptoms and functional impairment 
associated with residuals of Lyme 
disease.  If the veteran has no residual 
disability associated with his service-
connected Lyme disease, the examiner 
should so indicate.  

The rationale for all opinions expressed 
must also be provided.

8.  The RO should also undertake any 
other development it determines to be 
warranted.

9.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  

10.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative and afford 
them the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




